                Case 18-11699-MFW               Doc 752          Filed 12/07/18      Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
THE NORDAM GROUP, INC., et al.,                              :        Case No. 18-11699 (MFW)
                                                             :
                                               1
                                    Debtors.                 :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x


                       NOTICE OF RESCHEDULED OMNIBUS HEARING

                   PLEASE TAKE NOTICE that the hearing previously scheduled in the above-

captioned chapter 11 cases for Thursday, December 27, 2018 at 11:30 a.m. (ET) before The

Honorable Mary F. Walrath, United States Bankruptcy Judge, at the United States Bankruptcy

Court for the District of Delaware, 824 Market Street, 5th Floor, Courtroom 4, Wilmington,

Delaware 19801 (the “Bankruptcy Court”) has been rescheduled by the Bankruptcy Court, and

will now commence at 2:00 p.m. (ET) on Thursday, January 3, 2019. All matters previously

scheduled to be heard on December 27, 2018 at 11:30 a.m. (ET) will now be heard on January

3, 2019 at 2:00 p.m. (ET).




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are The NORDAM Group, Inc. (7803); Nacelle Manufacturing 1 LLC (3107); Nacelle Manufacturing
    23 LLC (5528); PartPilot LLC (5261); and TNG DISC, Inc. (9726). The Debtors’ corporate headquarters and
    service address is 6910 North Whirlpool Drive, Tulsa Oklahoma 74117.



RLF1 20404997v.1
              Case 18-11699-MFW   Doc 752    Filed 12/07/18    Page 2 of 2



Dated: December 7, 2018
       Wilmington, Delaware
                              /s/ Megan E. Kenney
                              RICHARDS, LAYTON & FINGER, P.A.
                              Daniel J. DeFranceschi (No. 2732)
                              Paul N. Heath (No. 3704)
                              Brett M. Haywood (No. 6166)
                              Megan E. Kenney (No. 6426)
                              One Rodney Square
                              920 N. King Street
                              Wilmington, Delaware 19801
                              Telephone: (302) 651-7700
                              E-mail: DeFranceschi@rlf.com
                              Heath@rlf.com
                              Haywood@rlf.com
                              Kenney@rlf.com

                              -and-

                              WEIL, GOTSHAL & MANGES LLP
                              Ray C. Schrock, P.C. (admitted pro hac vice)
                              Ryan Preston Dahl (admitted pro hac vice)
                              Jill Frizzley (admitted pro hac vice)
                              767 Fifth Avenue
                              New York, New York 10153
                              Telephone: (212) 310-8000
                              E-mail: Ray.Schrock@weil.com
                               Ryan.Dahl@weil.com
                               Jill.Frizzley@weil.com

                              Attorneys for Debtors and Debtors in Possession




                                         2
RLF1 20404997v.1
